In re Scott, Ernesto; Raymond, Leroy; Raymond, Ronald; — Defendants; applying for Supervisory and, or Remedial writs; to the Court of Appeal, Fourth Circuit, No. 91CW-2488; Parish of Orleans Civil District Court, Div. “G” No. 91-14941.
Granted. The judgment of the Court of Appeal, granting a preliminary injunction is reversed and the judgment of the trial court is reinstated. Treating the writ application as a devolutive appeal, the case is remanded to the Court of Appeal for appellate review without undue delay.